Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 14, 2017

                                           No. 04-17-00633-CV

                                            IN RE Jason NITZ

                                    Original Mandamus Proceeding1

                                                  ORDER


Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

        On October 2, 2017, Relator filed a petition for writ of mandamus and a motion for
emergency relief. Relator also filed, with this court and with the trial court, a statement of
inability to afford payment of court costs. The court reporter who would be responsible for
preparing the reporter’s record from the trial court’s hearing giving rise to this original
proceeding filed a motion to require Relator to prove his inability to pay court costs. See TEX. R.
APP. P. 20.1(a); TEX. R. CIV. P. 145(f)(3). On October 26, 2017, the trial court held an
evidentiary hearing to determine Relator’s ability or inability to afford the costs of court. On
October 27, 2017, the trial court issued an order finding Relator has the ability to pay the costs of
court. On November 5, 2017, Relator filed a motion with this court seeking appellate review of
the trial court’s order sustaining the court reporter’s contest to Relator’s affidavit of indigence.
The trial court clerk and court reporter are therefore required to prepare, certify, and file the
clerk’s record and reporter’s record pertaining to the issue of appellant’s indigence without
advance payment of costs. TEX. R. CIV. P. 145(g)(3).

        It is therefore ORDERED that the trial court clerk prepare, certify, and file a clerk=s
record that contains those portions of the trial court’s record that pertain to the hearing on the
contest to Relator’s affidavit of indigence including, at a minimum, the affidavit of indigence
filed by Relator, the contest filed by the court reporter, the trial court’s order sustaining the
contest to the affidavit of indigence, and the Relator’s motion for review of the court’s order.

       It is further ORDERED that the court reporter prepare, certify, and file a reporter’s record
for the October 26, 2017 hearing on the contest to Relator’s affidavit of indigence. The



1 This proceeding arises out of Cause No. 2009-CI-06183, styled In the Interest of J.T.N. and J.A.N., Children,
pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.
reporter=s record must include a transcription of the hearing, any and all exhibits admitted into
evidence during the hearing, and the trial court’s ruling with respect to the contest.

       The clerk’s record and reporter’s record pertaining to the issue of Relator’s indigence
must be filed in this court no later than November 27, 2017.

       It is so ORDERED on November 14, 2017


                                                         PER CURIAM

       ATTESTED TO: __________________________
                    Keith E. Hottle,
                    Clerk of Court